Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Response
Applicant’s amendments to the rejections of 102 and 103 have been overcome, thus the rejections are withdrawn.
This application was re-searched in  https://iq.ip.com/discover Searching for “interpos? between first semiconductor chip (and/or die) and second semiconductor chip (and/or die)” with the evident success demonstrated in the below rejections.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, and 4-11 are rejected under 35 U.S.C. 103 as being unpatentable over EOM et al. (US 20200402959 A1) in view of Kang et al. (US 2004/0262774 A1)
	Regarding claim 1, EOM teaches a semiconductor package, comprising: 
a package substrate (100); 
a bottom device die (200), bonded to the package substrate (100); 
an interposing package substrate (300), located over the bottom device die (200) and connected to the package substrate; and 

    PNG
    media_image1.png
    565
    975
    media_image1.png
    Greyscale

a top device die (400), bonded to the interposing package substrate (300) from above the interposing package substrate (300); 
wherein the package substrate (100) is connected with a peripheral portion of the interposing package substrate; and
wherein the interposing package substrate (300) is vertically spaced apart from the 

	EOM does not explicitly teach having the interposing package substrate (300), bonded to the package substrate (100). 
Kang shows in i.e., Fig. 14, the package substrate (51) is bonded to a peripheral portion of the interposing package substrate (71).

    PNG
    media_image2.png
    372
    520
    media_image2.png
    Greyscale

It would have been obvious to one having an ordinary skill in the art at the time the invention was made to place standoffs (i.e., C4 bumps or BGA) at the periphery of the interposing package substrate bonded with the package substrate to provide mechanic
strength. 
Regarding claim 4, the limitation, “The semiconductor package according to claim 1, 
further comprising: electrical connectors, connecting between a peripheral portion of the 
interposing package substrate and the package substrate” is met by EOM’s Fig. 1 which shows 

interposing package substrate(300) and the package substrate (200).
	Regarding claims 5 and 6, the limitations, “wherein the bottom device die is located between laterally separated ones of the electrical connectors”, and “wherein the electrical connectors are laterally spaced apart from the bottom device die”, please see the illustrations in Fig 1 below and the rejection in claim 1 as indicated above.

    PNG
    media_image3.png
    220
    385
    media_image3.png
    Greyscale

Regarding claim 7, the limitation, “wherein a height of the electrical connectors is greater than a height measured from a top surface of the bottom device die to a top surface of the package substrate”, is met by EOM’s Fig. 1.
	Regarding claim 8, the limitation, “wherein the electrical connectors are ball-grid-array (BGA) balls or controlled-collapse-chip-connection (C4) bumps”, please see the above rejection in claim 1.
	Regarding claims 9 and 10, EOM does not explicitly teach including an encapsulant, encapsulating the bottom device die, the interposing package substrate and the top device die. 
Kang teaches in Fig. 14 and ¶0050 including an encapsulant (epoxy molding compound 93). It would have been obvious to encapsulate the bottom device die, the interposing package 
	Regarding claim 11, the limitation, “further comprising: additional electrical connectors, disposed at a bottom side of the package substrate” is met by EOM’s Fig. 1 above which shows the additional electrical connectors (550) at the bottom side of the package substrate.
	
Claims 13-17 and 19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
 EOM teaches a semiconductor package, comprising: 
a package substrate (100); 
a bottom device die (200), bonded to the package substrate; 
an interposing package substrate (300), located over the bottom device die, wherein a peripheral portion of the interposing package substrate is bonded (see the rejection in claim 1) to the package substrate, and a footprint area of the interposing package substrate is larger than a foot print area of the bottom device die and smaller than a footprint area of the package substrate  ; 
a top device die (400), bonded onto the interposing package substrate (300); and 
second conductive pillars disposed between the top device (400) and the interposing package substrate. However, EOM fails to further teach and/or suggest comprising a first conductive pillars, disposed between the bottom device die (200) and the package substrate (100) as set forth in claim 13.
EOM teaches relating to a manufacturing method of a semiconductor package, comprising: 
bonding a bottom device (200) die onto a package substrate (100); 
bonding a top device die (400) onto an interposing package substrate (300); and 
bonding the interposing package substrate along with the top device die onto the package substrate (see rejection in claim 1), wherein the bonded interposing package substrate is located between the bottom device die (200) and the top device die, but fails to further teach and/or suggest encapsulating the bottom device die (200), the interposing package substrate (300) and the top device die (400) with an encapsulant after the interposing package substrate is bonded to the package substrate; wherein a space between the bottom device die and the interposing package substrate is filled by the encapsulant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Telephone Inquiry Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASMINE J CLARK whose telephone number is (571)272-1726. The examiner can normally be reached 8:30-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ZANDRA SMITH can be reached on (571) 2722924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASMINE J CLARK/Primary Examiner, Art Unit 2816